Citation Nr: 0408086	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970, including service in Vietnam.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Washington, D.C. (RO).  

The issue of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDING OF FACT

In October 2003, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
for hypertension, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in July 2002, the issue of 
entitlement to service connection for hypertension was 
denied.  The veteran perfected an appeal in May 2003 as to 
this issue.  However, in testimony before the Board in 
October 2003, the veteran stated that he wished to withdraw 
his appeal as to the issue of entitlement to service 
connection for hypertension.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for hypertension.  As such, the Board finds that the veteran 
has withdrawn his claim as to this issue, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issue of entitlement to service connection for 
hypertension, and it is dismissed.


ORDER

The claim of entitlement to service connection for 
hypertension is dismissed.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes that the claims file contains recent 
diagnoses of PTSD.  However, there is no evidence that the 
veteran "engaged in combat with the enemy" and no credible 
supporting evidence that a stressor actually occurred.  
Although the veteran testified at his hearing on his service 
stressors, including being exposed to rocket attacks at two 
separate base camps in Vietnam in 1969, his testimony alone 
is insufficient to verify a stressor and there has not been 
any attempt to verify his service stressors.  Consequently, 
the Board agrees with the veteran's representative at the 
October 2003 hearing that this case be remanded for stressor 
verification and a VA psychiatric examination.  


Additionally the veteran testified in October 2003 that he is 
currently receiving treatment from VA for his psychiatric 
disability, and the Board notes that some of his recent 
treatment records may not be on file.

Accordingly, this case is remanded for the following:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  

2.  The veteran's service personnel 
records should be obtained and associated 
with the claims folder.

3.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to his service 
connection claim, to include VA treatment 
records since May 2003.  Then, with any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

4.  The veteran should also be requested 
to provide a written statement of his 
service stressors, which should include 
as much information as possible about 
each incident, including the specific 
date of the incident, the location at 
which it occurred, the military units 
involved, and any individual names of 
people injured or killed.  

5.  Whether or not the additional 
information is obtained, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  The veteran's 
service personnel records, the statement 
summarizing the veteran's allegations of 
service stressors, together with a copy 
of the veteran's DD-214 and all 
associated documents, should be forwarded 
to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

7.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has never previously 
examined or treated the veteran to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims folder and a copy of 
this remand must be made available to 
the examiner prior to this examination.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  After completing the above, and 
following any other appropriate 
development, the RO should reconsider the 
issue of entitlement to service 
connection for psychiatric disability, to 
include PTSD.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  The case 
should then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



